Case 1:21-cr-00067-ABJ Document 24 Filed 08/19/21 Page 1of8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA - : Case No: 21-cr-0067 (ABJ)

40 U.S.C. § 5104¢e)(2)(G)

MARK SIMON ! FILED

 

Defendant. AUG 1 9 2024
Clark, U.S. District & Bankruntey
STATEMENT OF OFFENSE Courts for the District of Columtya
I. The Government respectfully submits the following Statement of Offense in

support of a plea of guilty by defendant Mark Simon to Count IV of the Information in the

above-captioned matter which charges a violation of Title 40, United States Code, Section 5104

(e)(2)(G) (Parading, Demonstrating or Picketing in a Capitol Building).

Elements of the Offense

2. The essential elements of the charged offense of Parading, Demonstrating or
Picketing in a Capitol Building in violation of Title 40, United States Code, Section 5104
(e)(2)(G), each of which the Government must prove beyond a-reasonable doubt, are that:

a. the defendant willfully and knowingly entered the U.S. Capitol; and

b. the defendant paraded, demonstrated or picketed in the U.S. Capitol

Evidence of the Offense

3. If this case were to go to trial, the government would prove the following facts

beyond a reasonable doubt:

he
Case 1:21-cr-00067-ABJ Document 24 Filed 08/19/21 Page 2 of 8

Background

4. The U.S, Capitol, which is located at First Street, SE, in Washington, D.C., is
secured 24 hours a day by U.S. Capitol Police. Restrictions around the U.S. Capitol include
permanent and temporary security barriers and posts manned by U.S. Capitol Police. Only

authorized people with appropriate identification are allowed access inside the U.S. Capitol.

5. On January 6, 2021, the exterior plaza of the U.S. Capitol was closed to members
of the public.
6. On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint
session, elected members of the United States House of Representatives and the United States
Senate were meeting in separate chambers of the United States Capitol to certify the vote count
of the Electoral College of the 2020 Presidential Election, which had taken place on November
3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by
approximately 1:30 p.m., the House and Senate adjourned to separate chambers to resolve a
particular objection. Vice President Mike Pence was present and presiding, first in the joint
session, and then in the Senate clamber.

7, As the proceedings continued in both the House and the Senate, and with Vice
President Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capito] Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

8. At approximately 2:00 p.m., certain individuals in the crowd forced their way

through, up, and over the barricades, and officers of the U.S. Capitol Police, and the crowd

ne
Case 1:21-cr-00067-ABJ Document 24 Filed 08/19/21 Page 3 of 8

advanced to the exterior fagade of the building. The crowd was not lawfully authorized to enter
or remain in the building and, prior to entering the building, no members of the crowd submitted
to security screenings or weapons checks by U.S. Capitol Police Officers or other authorized
security officials.

9. At such time, the certification proceedings were still underway, and the exterior
doors and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S.
Capitol Police attempted to maintain order and keep the crowd from entering the Capitol;
however, shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol,
including by breaking windows and by assaulting members of law enforcement, as others in the
crowd encouraged and assisted those acts. The riot resulted in substantial damage to the U.S.
Capitol, requiring the expenditure of more than $1.4 million dollars for repairs.

10. Shortly thereafter, at approximately 2:20 p.m., members of the United States
House of Representatives and United States Senate, including the President of the Senate, Vice
President Pence, were instructed to—and-did—evacuate the chambers. Accordingly, all
proceedings of the United States Congress, including the joint session, were effectively
suspended until shortly after 8:00 p.m. the same day. In light of the dangerous circumstances
caused by the unlawful entry to the U.S. Capitol, including the danger posed by individuals who
had entered the U.S. Capitol without any security screening or weapons check, Congressional]
proceedings could not resume until after every unauthorized occupant had left the U.S. Capitol,
and the building had been confirmed secured. The-proceedings resumed at approximately 8:00
p.m. after the building had been secured. Vice President Pence remained in the United States

Capitol from the time he was evacuated from the Senate Chamber until the session resumed.
Case 1:21-cr-00067-ABJ Document 24 Filed 08/19/21 Page 4of8

Evidence of Defendant’s Conduct

11. Mark Simon traveled to Washington, D.C. from Huntington Beach, California.
On or about January 13, 2021, a Special Agent in the FBI’s Los Angeles field office conducted
open-source research and located a blog post at www.orangejuiceblog.com titled “From HB to
DC: [Individual 1] and tanned BF help Storm the Capitol for Trump!” The post included images
and video of a female and Mark Simon, who the blog claimed were at the U.S. Capitol on
January 6, 2021. According to the post, the images and video had previously been posted on the
Facebook page for Individual 1 but had since been deleted. The Orange County Intelligence
Assessment Center (OCIAC) was !ater able to locate the video and confirm it was posted to
Individual 1’s Facebook page with the caption, “Peacefully Storming the
Capitol...#StopTheSteal.” The OCIAC provided a copy of the video to the FBI’s Los Angeles
office on January 17, 2021.

12. The above-referenced blog post also included a link to the video, which had been
posted to YouTube with the URL:
https://www. youtube.com/watch?v=Pk 1 JgMghd1A&feature=emb_logo.

13. | Members of the public submitted tips to the FBI in connection with. the January 6,
2021 events at the U.S. Capitol. The YouTube video and clips of the same video submitted by
the public to the FBI showed Mark Simon and that it had been posted to Individual !’s Facebook
page with the comment, “Peacefully Storming the Capital” and “#StopTheSteal.”

14. Mark Simon took the video on January: 6, 2021. He was on the east side of the
U.S. Capitol approaching a doorway leading into the U.S. Capitol. As he panned from the U.S.

Capitol doorway to the crowd, the U.S. Supreme Court and the Library of Congress can be
Case 1:21-cr-00067-ABJ Document 24 Filed 08/19/21 Page 5of8

viewed in the background. A beeping sound that appeared to be an alarm could be heard from
inside the U.S, Capitol throughout the video.

15. The video showed numerous individuals pushing their way into the U.S. Capitol,
while others exited the U.S. Capitol. As Simon filmed the video he approached the doorway to
the U.S. Capitol, law enforcement officers inside the U.S. Capitol could be seen attempting to
remove individuals from the building. Broken glass windows could be observed on two of the
doors of the U.S. Capitol, including one that was directly next to Mark Simon while he was
taking the video.

16. | Once Mark Simon was in the doorway threshold of’ the U.S. Capitol building, he
turned the camera on himself and said, “In the Capitol baby, yeah!” Shortly thereafter, Mark
Simon turned the camera on himself again and said, “2021 Donald Trump!” A screenshot from
the portion of the video in which Mark Simon turned the camera on himself is below, along with
an image from the video provided to the FBI by a member of the public. A broken glass window

is visible directly behind Mark Simon in the first image.

 
Case 1:21-cr-00067-ABJ Document 24 Filed 08/19/21 Page 6 of 8

ua Sprint & 1:54 PM Fm 5%:

< Video *)

@ United States Capitol

 

V9 av W

235 views

stopthesteal#a FA Ea.
Peacefully storming the Capital.

2 eaiensn

17. The defendant knew, at the time that he entered the U.S. Capitol building, that he

did not have permission to enter the building. The defendant entered the building and paraded,

demonstrated, and/or picketed within the building.
Case 1:21-cr-00067-ABJ Document 24 Filed 08/19/21 Page 7 of 8

18. This statement of offense is a summary of the conduct of Mark Simon and is not
intended to be a complete accounting of all facts and events related to the offenses charged in this
case. The limited purpose of this statement of offense is to demonstrate that a factual. basis exists
to support the. guilty pleas to the offense of Parading, Demonstrating or Picketing in the U.S.

Capitol,-as charged in Count Four of the Information in this case.

Respectfully submitted,

CHANNING D. PHILLIPS
Acting United States Attorney
for the District of Columbia

/s/ Brenda J. Johnson
Brenda J. Johnson
Assistant U.S. Attorney
D.C. Bar No. 370737
U.S. Attorney’s Office for the District of
Columbia
555 4th Street, N.W. ~ 11" Floor
Washington, DC 20530
(202) 252-7801
Brenda.Johnson@usdoj.gov
Case 1:21-cr-00067-ABJ Document 24 Filed 08/19/21 Page 8 of 8

DEFENDANT'S ACKNOWLEDGMENT

| have read this factual proffer and have discussed it with my attorney, Amy Karlin,
Esquire. I fully understand.this factual proffer. I agree and acknowledge by my signature that this
proffer of facts is true and accurate. I do this voluntarily and of my own free will. No threats have
been made to me nor am I under the influence of anything that could impede my ability to
understand this factual proffer fully.

Date: €- 57 RO2/ ae  ——
Mark Simon
Defendant

ATTORNEY'S ACKNOWLEDGMENT
I have read this factual proffer, and have reviewed it with my client fully. I concur in my

client's desire to adopt this factual proffer as true and accurate. To my knowledge, my client's
decision to agree to and adopt this factual proffer is an informed and voluntary one.

Date: ¢ S \2\ Oy LD _
my Warlm, Esquire

Couns} for the Defendant

 
